Citation Nr: 1815127	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hip disability, to include as secondary to service connected lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from February 1961 to February 1981.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  

The Board notes that the Veteran had previously filed for service connection for a lumbar spine disability and a bilateral knee disability.  However, an October 2017 rating decision granted service connection for both claims and the matters are no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran now seeks service connection for a bilateral hip condition, secondary to his service connected lumbar disorder. 

By way of history, the Veteran contended that he developed a bilateral hip condition as a result of his military service.  He asserts that having to lift and push heavy objects on Air Force Bases caused him serious knee, back, and hip problems.  Other than a rash, his service treatment records did not document any complaints, treatment, or diagnosis relating to his current hip condition.  Several decades after his separation from service, in 2005, the Veteran was diagnosed with early degenerative arthritis of the hips by his private physician.  

In conjunction with his claim, the Veteran was afforded a VA examination in July 2014.  There, he was diagnosed with 'greater femoral trochanteric bursitis' and 'mild osteoarthritis' of both hips.  Contrary to his private treatment records where the Veteran reported hip pain in 2005, he told the examiner that he started experiencing bilateral mechanical greater femoral trochanter and hip joint pain around 2008 or 2009.  He also stated that he received a right trochanteric bursa intrabursal corticosteroid injection in 2008 and a left hip interarticular corticosteroid injection under fluoroscopic control in 2012.  Upon evaluation, the Veteran demonstrated a limited range of motion but indicated no pain on movement.  X-rays revealed no acute fracture or dislocation.  The soft tissues were unremarkable.  There were mild degenerative changes at the hips and mild degenerative change of the sacroiliac joints was found.  After a review of the physical examination and medical history, the examiner opined that the Veteran's current left hip conditions were less likely than not related to his military service.  Instead, the Veteran's bilateral hip condition is more likely due to chronic degenerative changes associated with aging and genetic disposition.  The examiner cited to multiple medical literature that indicates that there is a greater prevalence of osteoarthritis among siblings.  He continued to state that although a single factor is not generally sufficient to cause the disease, about half of the variation in susceptibility has been assigned to genetic factors.  

When the matter returned to the Board, it was remanded in April 2017 for additional treatment records.  He was also afforded a new VA examination in September 2017, where the examiner also opined that the Veteran's bilateral hip bursitis and degenerative joint disease is less likely than not related to his military service.  The Veteran does not have an in-service complaint, treatment, or diagnosis of a hip condition, other than a rash.  In reviewing the Veteran's medical history, the examiner noted that the Veteran had described intermittent bilateral hip discomfort while in service, but admitted that he never reported to sick bay for treatment or obtain a diagnosis.  After his discharge from service, the Veteran's 2005 x-rays showed early degenerative joint disease of the left hip, which had been bothering him two months prior.  After being diagnosed with mild arthritis in 2009, he underwent a corticosteroid injection twice.  A physical examination confirmed a limited range of motion, and reduced muscle strength, but no functional loss.  There was also no pain or tenderness with weight bearing.  

While this opinion addressed service connection for a hip disability on a direct basis, the Veteran's representative has now asserted that his bilateral hip condition is due to his recently service connected lumbar disability, and the representative requested another examination and opinion by obtained to address secondary service connection.  The Board concurs. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hip examination.  The examiner should address the following questions:

a) Is it at least as likely as not (50 percent or greater) that the Veteran's bilateral hip condition was caused by his service connected lumbar disability.  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's bilateral hip condition was aggravated (made worse) by his service connected lumbar disability.  Why or why not? 

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected
disease or injury by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

